DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9-28-2021 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seler, et. al., U.S. Patent Application Publication Number 2018/0372865, filed June 22, 2018 in view of Yu, et. al., U.S. Patent Application Publication Number 2012/0038504, published February 16, 2012.

As per claims 1 and 10, Seler discloses a sensor system for a vehicle, comprising:
a control unit, which is situated in the vehicle; and multiple sensor units, which are situated on or in the vehicle and coupled to the control unit (Seler, Fig. 4 and ¶40), 
wherein at least two of the sensor units, which form a sensor group, are coupled via a bidirectional connecting line for signal exchange or via a bidirectional connecting line and via a synchronization line to the control unit (Seler, ¶45 using bidirectional lines) 
and being configured to receive a synchronization signal from the control unit via the bidirectional connecting line or via the synchronization line to be 
wherein the synchronization line includes a hollow conductor run from the control unit to one of the sensor units (Seler, ¶49 where fiber optic is a hollow conductor).
Seler fails to disclose coherent operation for angle separability of less than one degree.
Yu teaches coherent radar beams to achieve less than one degree in angular separation (¶6 and 23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the resolution limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The examiner submits it is well within the skill of a person in the art to determine a proper resolution.

As per claims 2 and 11, Seler as modified by Yu discloses the sensor system of claim 1, wherein at least one of the sensor units includes an analog-to-digital converter device (Seler, ¶35).

As per claim 5, Seler as modified by Yu further discloses the sensor system of claim 1, wherein at least two sensor units are connected to the control 

As per claim 6, Seler as modified by Yu further discloses the sensor system of claim 1, wherein at least one sensor unit is connected via a cable connection to the control unit (Seler, ¶40).

As per claim 7, Seler as modified by Yu further discloses the sensor system of claim 1, wherein the sensor units are situated distributed across a horizontal and/or vertical angular range in an edge area of the vehicle (Seler, Fig. 4).

As per claim 9, Seler as modified by Yu further discloses the sensor system of claim 1, wherein multiple of the sensor units, together with the control unit, form a coherently operable radar system (Seler, ¶5 where the unit operates as a single system).

As per claim 12, Seler as modified by Yu further discloses the method of claim 11, wherein at least two sensor units are activated simultaneously with the synchronization signal (Seler, ¶21 where the signal transmission is synchronized).

Claims 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seler and Yu as applied to claim 1 above, and further in view of Haroun, U.S. Patent Application Publication Number 2016/0240907, published August 18, 2016.
As per claims 3 and 4, Seler as modified by Yu disclose the system of claim 1 including bidirectional lines configured for signal transmission but fails to expressly disclose the high frequency range.
Haroun teaches high frequency transmissions (¶26).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency range limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claim 8, Seler as modified by Yu and Haroun discloses the sensor system of claim 1, wherein the bidirectional connecting line includes a dielectric waveguide (Haroun, ¶2).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use dielectric waveguide, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, the optical waveguides of Seler allow synchronization between the various radars.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619